NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
Claims 39, 41, 46, 51 and 53 have been amended as requested in the amendment filed May 7, 2021. Following the amendment, claims 36-55 are pending in the present application.

Terminal Disclaimer
The terminal disclaimer filed on May 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,087,245 and 10,538,582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the non-statutory double patenting rejection has been overcome.

Conclusion
Claims 36-55 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest a camelid heavy-chain antibody (VHH) as encompassed by the claims, wherein the VHH antibody is directed against the phosphorylated serine 422 of phosphorylated tau protein, and wherein the VHH antibody comprises an amino acid sequence that has at least 95% identity with the sequence of SEQ ID NO: 5. Nor does the prior art teach or reasonably suggest the use of such a VHH antibody in the in vitro, ex vivo, and in vivo diagnostic methods presently claimed. The closest prior art was indicated at section 9 of the previous Office action (mailed 02/10/2021). 

Li T et al. Camelid single-domain antibodies: A versatile tool for in vivo imaging of extracellular and intracellular brain targets. J. Controlled Release, 2016, 243, 1-10.  Teaches methods consistent with the presently claimed invention.  

While the claims recite a judicial exception (i.e., the natural correlation between the presence of phosphorylated tau protein in a biological sample and the presence of a tauopathy or neurodegenerative disease in a subject), the novel VHH antibody used to detect the phosphorylated tau was not well-known or conventional, and therefore the claims as a whole amount to significantly more than the exception itself. The claims are thus directed to patent eligible subject matter.
One of skill in the art using the guidance provided in the present specification could have reasonably practiced the presently claimed diagnostic methods using the VHH antibody of the claims without undue experimentation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649